Name: Commission Regulation (EC) No 283/98 of 3 February 1998 on the opening of additional quotas for imports into the Community of certain textile products originating in certain third countries participating in trade fairs organised in 1998 in the European Community
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe;  cooperation policy;  marketing;  international trade;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities4. 2. 98 L 28/9 COMMISSION REGULATION (EC) No 283/98 of 3 February 1998 on the opening of additional quotas for imports into the Community of certain textile products originating in certain third countries participating in trade fairs organised in 1998 in the European Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), as last amended by Commission Regulation (EC) No 1445/ 97 (2), and in particular Article 8 thereof, Whereas additional quotas to those indicated in Annex V to Regulation (EEC) No 3030/93 may be opened when required under special circumstances; whereas the Commission has received a request to open additional quotas in view of trade fairs to be held in 1998; Whereas additional quotas have already been opened for trade fairs in previous years for certain third countries; Whereas access to the additional quotas should be limited to products which have been exhibited by the exporting countries at the relevant fair and for the quant- ities agreed to by sales contracts, as certified by the competent authorities of the Member State where the fair is taking place; Whereas in order to avoid over-utilisation of these addi- tonal quotas it appears appropriate to request the Member State of the territory in which the fair is taking place, on the one hand, to ensure that the total amounts covered by certified contracts do not exceed the limits set for these additional quotas and, on the other hand, to inform the Commission after closure of the fair of the total quantities covered by such certified contracts; Whereas it seems appropriate to apply to imports into the Community of products for which the additional quotas are opened the provision of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to quantitative limits set out in Annex V to the said Regulation, with the exception of those relating to flexibilities; Whereas requests for import authorisations should more- over be accompanied by the contract signed at the rele- vant fair, as certified by the competent authorities of the Member State where it is held; Whereas in order to avoid circumvention, issue of import authorisations should only cover products shipped in the supplier country in which they originate no earlier than 30 days after the closure of the relevent fair; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION: Article 1 In addition to the quantitative limits on imports estab- lished by Regulation (EEC) No 3030/93, additional quotas shall be opened in respect of the trade fairs to be held in 1998 in the European Community as set out in the Annex hereto. Article 2 1. Access to the additional quotas referred to in Article 1 shall be limited to such products which have been exhibited by the exporting countries at the fair and for the quantities agreed by a sales contract signed at the relevant fair as certified by the competent authorities of the Member States where the fair takes place. 2. The competent authorities of the Member State in the territory of which the fair is taking place shall ensure that the total amounts covered by certified contracts do not exceed the limits fixed in the Annex. 3. The Commission shall be informed by the relevant Member State not later than 30 days after the closure of the fair of the total quantities covered by contracts certi- fied as having been concluded during the fair. This infor- mation shall be provided by supplier country and category. Article 3 1. Without prejudice to paragraphs 2 and 3 imports into the Community of products for which additional quotas have been opened shall be subject to the provi- sions of Regulation (EEC) No 3030/93 which are (1) OJ L 275, 8. 11. 1993, p. 1. (2) OJ L 198, 25. 7. 1997, p. 1. EN Official Journal of the European Communities 4. 2. 98L 28/10 applicable to imports of products subject to quantitative limits established in Annex V to the said Regulation, with the exception of those relating to flexibilities. 2. Import authorisations can only be issued on the presentation of an export licence bearing in box 9 an indication of the fair and year to which they relate and accompanied by the original of the certified contract referred to in Article 2. 3. Import authorisations shall only cover products shipped into the Community in the third country in which they originate no earlier than 30 days after the closure of the fair. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1998. For the Commission Leon BRITTAN Vice-President EN Official Journal of the European Communities4. 2. 98 L 28/11 Category Unit Third country (1) Quantitative limit ANNEX ADDITIONAL QUOTAS FOR THE BERLIN TRADE FAIR TO BE HELD ON 19 TO 21 MARCH 1998 (The complete description of the goods is shown in Annex I to Regulation (EEC) No 3030/93, as last amended by Commission Regulation (EC) No 1445/97) 1 tonnes Pakistan 66 tonnes Ukraine 2 4 1 000 pieces Belarus 4 1 000 pieces India 454 1 000 pieces Indonesia 212 1 000 pieces Malaysia 94 1 000 pieces Pakistan 225 1 000 pieces Ukraine 4 1 000 pieces Vietnam 25 5 1 000 pieces Belarus 4 1 000 pieces India 252 1 000 pieces Malaysia 42 1 000 pieces Pakistan 215 1 000 pieces Ukraine 12 1 000 pieces Vietnam 20 6 1 000 pieces India 118 1 000 pieces Indonesia 131 1 000 pieces Malaysia 92 1 000 pieces Sri Lanka 116 1 000 pieces Vietnam 20 7 1 000 pieces India 407 1 000 pieces Indonesia 98 1 000 pieces Sri Lanka 99 1 000 pieces Vietnam 25 8 1 000 pieces Belarus 4 1 000 pieces India 323 1 000 pieces Indonesia 218 1 000 pieces Malaysia 82 1 000 pieces Pakistan 158 1 000 pieces Sri Lanka 270 1 000 pieces Ukraine 4 1 000 pieces Vietnam 220 9 tonnes Pakistan 233 12 1 000 pairs Belarus 4 1 000 pairs Ukraine 20 EN Official Journal of the European Communities 4. 2. 98L 28/12 Category Unit Third country (1) Quantitative limit 15 1 000 pieces Belarus 4 1 000 pieces India 124 1 000 pieces Ukraine 20 1 000 pieces Vietnam 20 16 1 000 pieces Ukraine 4 18 tonnes Vietnam 5 20 tonnes Belarus 2 tonnes India 294 tonnes Pakistan 149 tonnes Ukraine 2 21 1 000 pieces Sri Lanka 240 1 000 pieces Vietnam 30 26 1 000 pieces Belarus 4 1 000 pieces India 383 1 000 pieces Ukraine 4 27 1 000 pieces Belarus 4 1 000 pieces India 372 29 1 000 pieces India 268 78 tonnes Vietnam 5 118 tonnes Belarus 2 (1) Additional quotas are opened on condition that trade in textile products originating in the countries concerned will remain subject in 1998 to a specific conventional regime.